Citation Nr: 1645639	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  10-34 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for colon cancer with hepatic metastasis.  

2.  Entitlement to service connection for hair loss, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The appeal was subsequently transferred to the RO in St. Petersburg, Florida.  

In February 2014, the Board remanded the appeal so that a travel board hearing could be scheduled.  As explained below, the Veteran withdrew his appeal in March 2014.  Notwithstanding, in August 2014, VA sent him a letter indicating that his name was on the list of individuals requesting a travel board hearing.  The Veteran responded indicating that he wanted to withdraw his request for a hearing.  See 38 C.F.R. § 20.702(e) (2015).  

In January 2016, the Veteran submitted a statement requesting a copy of the most recent VA notification and rating decision letters.  The Records Management Center subsequently acknowledged the Veteran's request and it remains pending.  As explained below, the Veteran withdrew his appeal as to the listed issues prior to January 2016, and the matters addressed in the May 2009 rating decision are dismissed herein.  Accordingly, the Veteran is not prejudiced by any failure to complete the privacy act request at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDING OF FACT

In March 2014, the RO received a statement from the Veteran, through his representative, wherein he expressed a desire to withdraw the appeal involving the issues of entitlement to service connection for  colon cancer with hepatic metastasis and hair loss.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the claim of entitlement to service connection for colon cancer with solitary hepatic metastasis are met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal concerning the claim of entitlement to service connection for hair loss, to include as due to herbicide exposure, are met.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In May 2009, VA denied entitlement to service connection for colon cancer with solitary hepatic metastasis and for hair loss.  The Veteran disagreed with the decision and perfected this appeal.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

In March 2014, the RO received a statement from the Veteran's representative wherein it was noted that the appellant wished to withdraw the appeal involving the issues of entitlement to service connection for colon cancer with hepatic metastasis and hair loss.  He further requested that the appeal on these issues be closed upon receipt of his request.  As the appellant has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration as concerns those issues.  Accordingly, the Board does not have jurisdiction over them and they are dismissed.  


ORDER

The claim of entitlement to service connection for colon cancer with solitary hepatic metastasis is dismissed.

The claim of entitlement to service connection for hair loss, to include as due to herbicide exposure, is dismissed.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


